Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 1 of 12 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                             LOUISVILLE DIVISION

STATE AUTOMOBILE MUTUAL
INSURANCE COMPANY,
                                                       No.     3:19-CV-513-RGJ
                        Plaintiff,

       v.

ST. STEPHENS CEMETERY
ASSOCIATION, BRUCE D. ZIMMERMAN,
SR., HERB ZIMMERMAN, TONY BOSTIC,
MARK HOLLAND, BARBARA ANN
HOUSER, ROBIN THOMAS, TINA
SEATON, PAMELA WILKERSON, KELLY
BRYANT, CRYSTAL RAY, and TINA
CLARK,

                        Defendants.



                    COMPLAINT FOR DECLARATORY JUDGMENT

       The Plaintiff, State Automobile Mutual Insurance Company (“State Auto”), by and

through its counsel, and for its Complaint for Declaratory Judgment, states as follows:

                                 NATURE OF THE ACTION

       1.      This is an insurance coverage dispute arising out of claims for coverage by St.

Stephen’s Cemetery Association (the “Association”), its former officers and members of the

Board of Trustees and its former caretaker (collectively, the “insureds”) for a putative class

action lawsuit captioned Robin Thomas, et al. v. St. Stephen’s Cemetery Association, filed in the

Jefferson Circuit Court, Case No. 17-CI-001663 (the “Underlying Action”). A copy of the

operative Second Amended Complaint in the Underlying Action is attached hereto as Exhibit A.

       2.      State Auto issued annual primary policies to the Association from 1992 to 2018,

which each provide commercial general liability coverage for “bodily injury” or “property
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 2 of 12 PageID #: 2




damage” occurring during the policy period. State Auto is currently defending the insureds

under the policies effective February 15, 1992 to February 15, 2008 (the “Pre-2008 Policies”).

By contrast, the policies effective from February 15, 2008 to February 15, 2018 (the “Post-2008

Policies”) contain two exclusions, which collectively exclude coverage for any “bodily injury” or

“property damage” arising out of funeral or cemetery services, so State Auto is not defending

under those Policies. As the Underlying Action is predicated entirely upon the insureds’ alleged

failure to maintain St. Stephen’s Cemetery’s property and records, including the failing to

properly inter bodies, burying bodies in improper locations and losing records relating to the

location of the bodies, the Funeral Services Exclusion and the Professional Services Exclusion

preclude coverage for the Underlying Action under the Post-2008 Policies.               State Auto

accordingly seeks a declaration that it does not owe a duty to defend or indemnify the insureds in

the Underlying Action under the Post-2008 Policies.

       3.         With respect to the Pre-2008 Policies, coverage is only potentially triggered with

respect to “bodily injury” or “property damage” that occurs during the respective policy periods.

State Auto therefore seeks a declaration that it owes no duty to indemnify the insureds under the

Pre-2008 Policies for any “bodily injury” or “property damage” not occurring during those

policy periods.

       4.         Furthermore, the Claimants seek disgorgement/restitution of the insureds’ alleged

wrongfully obtained profits, which are uninsurable as a matter of law, and State Auto therefore

has no duty to indemnify any disgorgement or restitution damages awarded against the insureds.

                                           THE PARTIES

       5.         State Auto is an insurance company organized under the laws of Ohio with its

principal place of business in Columbus, Ohio.




                                                  2
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 3 of 12 PageID #: 3




       6.      The Association is a non-profit corporation organized under the laws of Kentucky

with its principal place of business in Louisville, Kentucky.

       7.      On information and belief, Bruce D. Zimmerman, Sr. was a board member of the

Board of Directors for the Association and is a citizen and resident of Kentucky.

       8.      On information and belief, Herb Zimmerman, was a board member of the Board

of Directors for the Association and is a citizen and resident of Kentucky.

       9.      On information and belief, Tony Bostic, Sr. is was a board member of the Board

of Directors for the Association and is a citizen and resident of Kentucky.

       10.     On information and belief, Mark Holland, Sr. was a board member of the Board

of Directors for the Association and is a citizen and resident of Kentucky.

       11.     On information and belief, Barbara Ann Holland, Sr. was employed by the

Association as the cemetery’s caretaker and is a citizen and resident of Indiana.

       12.     On information and belief, Robin Thomas, Tina Seaton, Kelly Bryant, Crystal

Ray and Tina Clark are citizens and residents of Kentucky, and Pamela Wilkerson is a citizen

and resident of Tennessee (collectively, the “Claimants”).            Claimants are the underlying

plaintiffs and are joined herein solely as potential interested parties.

                                  JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There

is complete diversity as between the plaintiff and the defendants and the amount in controversy

exceeds $75,000, exclusive of interest or costs.

       14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), as the

Association resides in this District and a substantial part of the events or omissions giving rise to

this action occurred within this District.




                                                   3
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 4 of 12 PageID #: 4




       15.     An actual and justiciable controversy exists between the parties because State

Auto has disclaimed coverage for the Underlying Action under the Post-2008 Policies.

                                 THE UNDERLYING ACTION

       16.     The Second Amended Complaint alleges that Claimants and/or their family

members purchased burial plots from the insureds and trusted the insureds with burying their

loved ones and maintaining the graves and headstones. (Exhibit A, ¶ 17)

       17.     Claimants allege that after purchasing these burial plots, they learned that certain

remains could not be located, were located in different locations from the actual plots they had

purchased, were improperly interred, that the plots Claimants or their family members had

purchased were already occupied and/or had been sold to others, and headstones had not been

delivered or placed. (Exhibit A, ¶ 17)

       18.     Claimants further allege that Defendants, by and through their agents and

employees, negligently or recklessly vandalized, destroyed, ran over, and disturbed the grave

sites of Claimants’ loved ones. (Exhibit A, ¶ 19)

       19.     Claimants allege causes of action for: (1) violation of the Kentucky Consumer

Protection Act (KCPA), Ky. Rev. Stat. § 367.170, et seq.; (2) unjust enrichment; (3) negligence

and negligence per se; (4) negligent trespass; (5) nuisance; (6) desecration of a grave; (7)

outrageous/negligent infliction of emotional distress; (8) wrongful mishandling of a corpse; and

(9) negligent supervision and retention. (Exhibit A)

       20.     Claimants seek to certify a class consisting of all individuals who purchased

and/or whose family members purchased burial plots and services from the insureds from 1992

to the present, as well as compensatory damages, punitive damages, disgorgement of wrongfully

obtained profits, attorneys’ fees and costs, injunctive relief, appointment of a receiver, and a full




                                                 4
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 5 of 12 PageID #: 5




accounting of the final resting place of all bodies buried at St. Stephen’s cemetery. (Exhibit A, ¶

31)

                                   THE STATE AUTO POLICIES

        21.      State Auto issued annual policies, Nos. SPP 1102212 00-25, to the Association

from February 15, 1992 to February 15, 2018 (collectively, the “State Auto Policies”). The State

Auto Policies each include Commercial General Liability (CGL), Commercial Property, and

Inland Marine Coverage Parts. Attached hereto as Exhibits B and C are copies of the 2007-2008

State Auto Policy and the 2008-2009 State Auto Policy, respectively. The 2007-2008 State Auto

Policy is substantially similar to all of the Pre-2008 Policies, and the 2008-2009 State Auto

Policy is substantially similar to all of the Post-2008 Policies. Copies of all of the State Auto

Policies effective from 1996 to 2018 can be made available to the Court and the parties.

        22.      The Underlying Action only potentially implicates Coverage A in the CGL

Coverage Parts in the State Auto Policies. (See Exhibits B and C)

        23.      The Insuring Agreement in Coverage A of the CGL Coverage Parts in the State

Auto Policies is only triggered with respect to “bodily injury” or “property damage” that occurs

during the Policy Period and is caused by an “occurrence.” The Insuring Agreements in the

State Auto Policies1 provides as follows:

                 a.      We will pay those sums that the insured becomes legally
                         obligated to pay as damages because of “bodily injury” or
                         “property damage” to which this insurance applies. We
                         will have the right and duty to defend the insured against
                         any “suit” seeking those damages. However, we will no
                         duty to defend the insured against any “suit” seeking
                         damages for “bodily injury” or “property damage” to which
                         this insurance does not apply. …

                                                 *    *    *

1
  Unless otherwise noted, the Insuring Agreements and relevant terms in the Pre-2008 and Post-2008 Policies are
substantially similar.


                                                      5
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 6 of 12 PageID #: 6




              b.     This insurance applies to “bodily injury” and “property
                     damage” only if:

                     (1)    The “bodily injury” or “property damage” is caused
                            by an “occurrence” that takes place in the “coverage
                            territory”;

                     (2)    The “bodily injury” or “property damage” occurs
                            during the policy period; and

                     (3)    Prior to the policy period, no insured listed under
                            Paragraph 1. of Section II – Who Is An Insured and
                            no “employee” authorized by you to give or receive
                            notice of an “occurrence” or claim, knew that the
                            “bodily injury” or “property damage” had occurred,
                            in whole or in part. If such a listed insured or
                            authorized “employee” knew, prior to the policy
                            period, that the “bodily injury” or “property
                            damage” occurred, then any continuation, change or
                            resumption of such “bodily injury” or “property
                            damage” during or after the policy period will be
                            deemed to have been known prior to the policy
                            period.

(Exhibits B and C)

       24.    In addition, each of the Pre-2008 Policies contains a Cemetery Liability

Endorsement, which provides as follows:

       A.     Bodily Injury and Property Damage Liability (Business Liability)
              insuring agreement in respect to cemetery liability is amended as
              follows:

              a.     We will pay any loss by reason of liability imposed by law
                     or contract on the insured for damages, including damages
                     for care and loss of services, because of bodily injury,
                     sickness, disease or death, including mental anguish,
                     sustained by any person or persons.

              b.     “Property Damage” liability is extended to cover damage to
                     that property of others, including deceased human remains
                     and their clothing, caskets, urns and cases, lining and
                     fittings, which is in charge of the insured and on the
                     insured’s cemetery premises for purposes of cremation or
                     burial. This includes legal obligation that may arise
                     because of vandalism or malicious mischief to any


                                             6
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 7 of 12 PageID #: 7




                      structure, mausoleum, monument, tombstone, memorial or
                      marker on any grave site in the insured’s cemetery.

       B.      The following is added:

               Errors and Omissions

               We will indemnify the insured for claims made against the insured
               for actual or alleged negligent act, error or omission committed by
               the insured, predecessors in business or those employed during the
               term of this endorsement. In respect to the conduct of the
               insured’s business in connection with the sale and transfer of
               cemetery lots or other places used for the purpose of burial.

(Exhibit B)

       25.     The State Auto Policies define “bodily injury” as “bodily injury, sickness or

disease sustained by a person, including death resulting from any of these at any time.” (Exhibits

B and C)

       26.     The term “property damage” is defined in the Post-2008 State Auto Policies as

follows:

               a.     Physical injury to tangible property, including all resulting
                      loss of use of that property. All such loss of use shall be
                      deemed to occur at the time of the physical injury that
                      caused it; or

               b.     Loss of use of tangible property that is not physically
                      injured. All such loss of use shall be deemed to occur at
                      the time of the “occurrence” that caused it.

(Exhibits B and C)

       27.     The State Auto Policies define “occurrence” to mean:

               [A]n accident, including continuous or repeated exposure to
               substantially the same general harmful conditions.         Faulty
               workmanship does not constitute an “occurrence”, however,
               “property damage” to property other than “your work” that directly
               results from faulty workmanship is an “occurrence” under this
               policy.

(Exhibits B and C)



                                                7
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 8 of 12 PageID #: 8




       28.     The Post-2008 Policies are amended by endorsement to include the following

Funeral Services Exclusion:

               This insurance does not apply to “bodily injury”, “property
               damage” or “personal and advertising injury” arising out of errors
               or omissions in the handling, embalming, disposal, burial,
               cremation or disinterment of dead bodies.

(Exhibits B and C)

       29.     The Post-2008 Policies are also amended to include the following Professional

Services Exclusion:

               This insurance does not apply to “bodily injury”, “property
               damage” or “personal and advertising injury” due to the rendering
               of or failure to render any professional service.

(Exhibits B and C)

                                 THE COVERAGE DISPUTE

       30.     By letters dated July 20, 2017, March 14, 2018, and July 25, 2018, State Auto

agreed to defend the insureds in the Underlying Action under the Pre-2008 Policies, subject to a

reservation of rights, and declined coverage for the Underlying Action under the Post-2008

Policies pursuant to the Funeral Services Exclusion and Professional Services Exclusion. Copies

of State Auto’s letters are attached hereto as Group Exhibit D.

       31.     In those letters, State Auto reserved its rights pursuant to various other provisions

in the State Auto Policies, including that the Underlying Action does not allege “bodily injury”,

any alleged “bodily injury” or “property damage” did not occur during the respective policy

periods and that the disgorgement or restitution of wrongfully obtained profits are not insurable

damages. (Group Exhibit D)

       32.     State Auto now seeks a declaration that it owes no duty to defend or indemnify

the insureds under the Post-2008 Policies because the Funeral Services Exclusion and the

Professional Services Exclusion bar coverage for the entirety of the Underlying Action.

                                                 8
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 9 of 12 PageID #: 9




       33.     In addition, State Auto seeks a declaration that it owes no duty to defend or

indemnify under the Policies’ “bodily injury” coverage, that it owes no duty to indemnify the

insureds under the Pre-2008 Policies for those Claimants alleging damages from burials taking

place after the period of those Pre-2008 Policies, and that it owes no duty to indemnify the

insureds for any disgorgement or restitution of ill-gotten gains.

                                     CAUSES OF ACTION

                          COUNT I – DECLARATORY JUDGMENT

     (No Duty to Defend or Indemnify Under Post-2008 Policies - Funeral Services Exclusion)

       34.     State Auto incorporates by reference each and every allegation set forth in

paragraphs 1 through 33 as though set forth in full herein.

       35.     The Funeral Services Exclusion in the Post-2008 Policies bars coverage for any

“bodily injury” or “property damage” arising out of errors or omissions in the handling,

embalming, disposal, burial, cremation or disinterment of dead bodies.

       36.     The Second Amended Complaint alleges that the insureds failed to provide

purchased grave sites, lost records related to the location of bodies, buried bodies in improper

locations, mishandled corpses, trespassed on Claimants’ property rights, caused damage to grave

sites, sold burial plots multiple times and failed to provided headstone and other burial services.

       37.     Given the foregoing, any “bodily injury” or “property damage” alleged by

Claimants arises out of the insureds’ errors or omissions in the handling, embalming, disposal,

burial, cremation or disinterment of dead bodies.

       38.     Accordingly, the Funeral Services Exclusion precludes coverage for the entirety

of the Underlying Action, and State Auto has no duty to defend or indemnify the insureds under

the Post-2008 Policies.




                                                 9
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 10 of 12 PageID #: 10




        WHEREFORE, State Auto requests that this Court enter judgment in its favor and against

 the Defendants, declaring that State Auto has no obligation to defend or indemnify the insureds

 in the Underlying Lawsuit, declaring that there is no coverage under the Post-2008 Policies, and

 granting State Auto any other and further relief deemed just and appropriate.

                          COUNT II – DECLARATORY JUDGMENT

    (No Duty to Defend or Indemnify Under Post-2008 Policies – Professional Services Exclusion)

        39.     State Auto incorporates by reference each and every allegation set forth in

 paragraphs 1 through 38 as though set forth in full herein.

        40.     The Professional Services Exclusion in the Post-2008 Policies precludes coverage

 for “bodily injury” or “property damage” due to the rendering of or failure to render any

 professional service.   The professional services are described in the Post-2008 Policies as

 services provided by “Cemeteries”.

        41.     Given that the entirety of the Second Amended Complaint arises out of the

 insureds’ alleged negligence in maintaining St. Stephen’s Cemetery, any alleged “bodily injury”

 or “property damage” is necessarily due to the rendering of or failure to render professional

 services, as that term is defined in the Post-2008 Policies.

        WHEREFORE, State Auto requests that this Court enter judgment in its favor and against

 the Defendants, declaring that State Auto has no obligation to defend or indemnify the insureds

 in the Underlying Lawsuit, declaring that there is no coverage under the Post-2008 Policies, and

 granting State Auto any other and further relief deemed just and appropriate.

                         COUNT III – DECLARATORY JUDGMENT

                         (No Duty to Indemnify Under Pre-2008 Policies –
                  No Bodily Injury or Property Damage During The Policy Periods)

        42.     State Auto incorporates by reference each and every allegation set forth in

 paragraphs 1 through 41 as though set forth in full herein.

                                                  10
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 11 of 12 PageID #: 11




        43.      The Insuring Agreements in Coverage Part A in the Pre-2008 State Auto Policies

 are only potentially triggered with respect to “bodily injury” or “property damage” that occurs

 during each policy period.

        44.      The Second Amended Complaint alleges that the insureds’ wrongful acts and/or

 omissions took place between 1992 and 2017.

        45.      Pursuant to the Insuring Agreements in the Pre-2008 Policies, State Auto has no

 duty to indemnify the insureds under the Pre-2008 Policies in connection with any alleged

 damages from burials that occurred after February 15, 2008 because there could not have been

 any alleged “bodily injury” or “property damage” occurring during the Pre-2008 policy periods

 with respect to burials after February 15, 2008.

        WHEREFORE, State Auto requests that this Court enter judgment in its favor and against

 the Defendants, declaring that State Auto has no obligation to indemnify the insureds in the

 Underlying Lawsuit under the Pre-2008 Policies to the extent the alleged “bodily injury” or

 “property damage” occurred after February 15, 2008, and granting State Auto any other and

 further relief deemed just and appropriate.

                          COUNT IV – DECLARATORY JUDGMENT

              (No Duty to Indemnify Under The Policies for Disgorgement or Restitution)

        46.      State Auto incorporates by reference each and every allegation set forth in

 paragraphs 1 through 45 as though set forth in full herein.

        47.      The Policies only potentially provide coverage for “those sums that the insured

 becomes legally obligated to pay as damages.”

        48.      In the Second Amended Complaint, Claimants seek disgorgement of all of the

 insureds’ wrongfully obtained profits.




                                                    11
Case 3:19-cv-00513-DJH-RSE Document 1 Filed 07/15/19 Page 12 of 12 PageID #: 12




         49.    Disgorgement and/or restitution of ill-gotten gains are uninsurable as a matter of

 law and do not constitute “damages” within the meaning of the Policies.

         50.    State Auto therefore has no duty to indemnify the insureds under any of the

 Policies for amounts consisting of restitution or disgorgement.

         WHEREFORE, State Auto requests that this Court enter judgment in its favor and against

 the Defendants, declaring that State Auto has no obligation to indemnify the insureds in the

 Underlying Lawsuit for any amounts consisting of restitution or disgorgement, and granting

 State Auto any other and further relief deemed just and appropriate.

                                           Respectfully submitted,

                                           /s/ Anthony M. Zelli
                                           M. Trent Spurlock
                                           Anthony M. Zelli
                                           Dinsmore & Shohl LLP
                                           101 South Fifth Street, Suite 2500
                                           Louisville, Kentucky 40202
                                           Phone: 502.540.2300
                                           Fax: 502.585.2207
                                           trent.spurlock@dinsmore.com
                                           anthony.zelli@dinsmore.com

                                           Of counsel:

                                           Adam H. Fleischer
                                           Kristi S. Nolley
                                           Lindsey D. Dean
                                           BatesCarey LLP
                                           191 North Wacker, Suite 2400
                                           Chicago, IL 60606
                                           Phone: 312.762.3100
                                           Fax: 312.762.3200
                                           afleischer@batescarey.com
                                           knolley@batescarey.com
                                           ldean@batescarey.com




 15182960v1



                                                12
